                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION



 BALLARD MARINE
 CONSTRUCTORS, INC.,

                          Plaintiff,

 v.                                                           Civil Action No.: 417cv118

 CDM CONSTRUCTORS, INC.,

                          Defendant.


                              AMENDED SCHEDULING ORDER

       Pursuant to Federal Rule of Civil Procedure 16(b) and the Local Rules of this Court, the

Court issues the following scheduling order in this matter. The parties have jointly moved to stay

this case until January 6, 2020, and for an extension of all deadlines to facilitate their attempts to

settle their claims. Doc. 56. That motion is GRANTED, and the Court enters this Amended

Scheduling Order. Although the Court extends the deadlines, it notes that this case has already

been stayed several times, for considerable amounts of time. The deadlines below shall not be

further extended except upon a specific showing of good cause and order of the Court. Fed. R.

Civ. P. 16(b)(4). It is the Court’s expectation that the parties will not need an extension of these

deadlines. The showing of good cause necessary to obtain an extension of any of these deadlines

requires a specific showing of what the parties have accomplished to date in discovery, what

remains to be accomplished, and why the parties have not been able to meet the Court’s deadlines.

Bare boilerplate assertions such as “the parties have diligently pursued discovery to date, but

additional time is necessary” will not suffice to establish good cause.




                                                  1
       Additionally, should any party seek an extension of these deadlines or seek the extension

of any other deadline in this case (including an extension of a deadline to respond to a motion or

file any other pleading), the party should first contact all other parties and determine if the other

parties join in, consent to, or oppose the request for an extension. When filing the motion for an

extension, the party requesting the extension must state in their motion for an extension whether

the other parties join in, consent to, or oppose the request for an extension.

 DEADLINE FOR COMPLETION OF WRITTEN DISCOVERY,
 INSPECTION, AND EXAMINATIONS UNDER RULE 33
 THROUGH 36 OF THE FEDERAL RULES OF CIVIL PROCEDURE                              July 13, 2020

 PLAINTIFF’S DEADLINE TO SERVE
 EXPERT WITNESS REPORTS                                                          March 9, 2020

 DEFENDANT’S DEADLINE TO SERVE
 EXPERT WITNESS REPORTS                                                          May 11, 2020

 DISCOVERY DEPOSITION OF WITNESSES WHO
 HAVE BEEN DESIGNATED AS EXPERTS                                                 June 8, 2020

 STATUS REPORT DUE 1                                                             July 31, 2020

 LAST DAY FOR FILING ALL CIVIL MOTIONS,
 INCLUDING DAUBERT MOTIONS, BUT
 EXCLUDING MOTIONS IN LIMINE                                                     August 13, 2020



       SO ORDERED, this 16th day of October, 2019.



                                       CHRI
                                       CHRISTOPHER
                                         R STOP
                                             OPHE
                                                H R L. RAY
                                       UNITED STATES
                                              STATE
                                                  ES MAGISTRAT
                                                      MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




1 A Post-Discovery Status Report Form for Judge Baker’s cases is available on the Court’s website
www.gas.uscourts.gov under “forms.” The parties are directed to use the content and format contained in
this Form when reporting to the Court.


                                                  2
